Title: From Thomas Jefferson to George Jefferson, 26 October 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir
                     
                     Washington Oct. 26. 08.
                  
                  I must trouble you with the transaction of the business explained in the inclosed note, and the advancing to Le Telier the money he may want as far as 300. D. the amount of the inclosed draught of the bank of the US. here on that at Norfolk in your favor. what the cost may be beyond this will be remitted by mr Claxton hereafter when the work shall have been delivered. when recieved I will pray you to forward it by the stage under the care of some passenger who will take charge of it.
                  I am told good tobacco brings 7½ D. at Richmond now. I suppose my crop in your hands to be among the good ones, and would be glad to get 6½ D for it if you can obtain that. it’s proceeds will be very necessary to me on winding up here, as well as the crop of this year which will be with you in the early part of the winter. let me know in your first letter if you please what prospect there is of disposing of that in hand. I presume that Griffin has informed you of his wish as to his part.   I salute you affectionately
                  
                     Th: Jefferson
                     
                  
               